ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Colonna’s Shipyard, Inc.                       ) ASBCA No.         61635
                                                 )
  Under Contract No.     N50054-17-C-0007        )

  APPEARANCES FOR THE APPELLANT:                    J. Travis Pittman, Esq.
                                                    Chidinma P. Okogbue, Esq.
                                                     Holmes Pittman & Haraguchi, LLP
                                                     Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                     Navy Chief Trial Attorney
                                                    Brian S. Smith, Esq.
                                                     Trial Attorney

                OPINION BY ADMINISTRATIVE JUDGE MCNULTY

        The parties have resolved their dispute in ASBCA No. 61635 and request that
  the Board enter judgment in favor of appellant.

         It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
  parties’ stipulation and agreement, that the appeal is sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $3,000,000. This amount is inclusive of Contract Disputes Act interest. No further
  interest shall be paid.

         Dated: June 3, 2020




                                                  CHRISTOPHER M. MCNULTY
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

(Signatures continued)
I concur                                         I concur




RICHARD SHACKLEFORD                              OWEN C. WILSON
Administrative Judge                             Administrative Judge
Acting Chairman                                  Vice Chairman
Armed Services Board                             Armed Services Board
of Contract Appeals                              of Contract Appeals



      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 61635, Appeal of Colonna’s
Shipyard, Inc., rendered in conformance with the Board’s Charter.

      Dated: June 4, 2020




                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          2